EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Sagar L. Antala on February 15, 2022 (Reg. No. 78857).

IN THE CLAIMS
Listing of Claims:
1.	(Currently Amended)  A processing chamber system controller configured to determine a start time for
a subject process recipe in a subject process chamber, the subject process recipe having a subject process window in which an electromagnet is powered in the subject process chamber; and
a first process recipe in a first adjacent process chamber to the subject process chamber, the first process recipe having a first process window in which an electromagnet is powered in the first adjacent process chamber,
wherein the start time of the subject process recipe prevents temporal overlap of the subject process window in the subject process recipe in the subject process chamber with the first process window in the first process recipe in the first adjacent process chamber, [[and]] 
, and
wherein the system controller is further configured to control the subject process chamber to begin the subject process recipe at the determined start time.

	2. 	(Currently Amended)  Cancelled.

	3. 	(Currently Amended)  The processing chamber system controller of claim [[2]] 1, further configured to control the first adjacent process chamber to begin the first process recipe at the determined start time.

	12.	(Currently Amended) A processing chamber system controller, configured to determine a start time of:
a first process recipe in a first adjacent process chamber, the first process recipe having a first process window in which an electromagnet is powered in the first adjacent process chamber;
a second process recipe in a second adjacent process chamber, the second process recipe having a second process window in which an electromagnet is powered in the second adjacent process chamber; and
a subject process recipe in a subject process chamber, the subject process recipe having a subject process window in which an electromagnet is powered in the subject process chamber, the start time of the subject process recipe prevents temporal overlap of the subject process window with the first process window of the second process window,
, and 
wherein the system controller is further configured to control the subject process chamber to begin the subject process recipe at the determined start time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115